Citation Nr: 0717890	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-39 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
myopathy.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, in pertinent part, denied 
compensation under 38 U.S.C.A. § 1151 for myopathy.  

In July 2006 the veteran testified before the undersigned in 
Washington, D.C.  A transcript of that hearing is of record.  

At the July 2006 hearing the veteran, through his 
representative, stated that, in addition myopathy, the 
veteran had fibromyalgia, another muscle condition.  The 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for fibromyalgia has not been adjudicated, and is referred to 
the RO for appropriate action.  

At the hearing, the veteran's representative also submitted 
internet articles regarding the drug gemfibrozil.  This 
evidence was accompanied by a waiver of consideration by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks compensation under 38 U.S.C.A. § 1151 for 
myopathy due to VA prescribed gemfibrozil.  

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
veteran's qualifying additional disability in the same manner 
as if such additional disability was service connected.  A 
disability is a qualifying additional disability if it was 
not the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA.  In addition, the proximate cause of the 
disability must be either carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2006).  

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately before the 
beginning of hospital care, medical or surgical treatment, 
upon which the claim is based, to the veteran's condition 
after such care or treatment has stopped.  38 C.F.R. 
§ 3.361(b) (2006).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

In addition to a showing of additional disability, there must 
be evidence showing either that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider, or that VA furnished treatment without the 
informed consent of the veteran, in compliance with 38 C.F.R. 
§ 17.32.  Minor deviations from the 38 C.F.R. § 17.32 
requirements that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent 
may be express or implied as specified under 38 C.F.R. § 
17.32(b), as in emergency situations. 38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A.  Pursuant to VA's duty to 
assist, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4).  

The record reflects that the veteran presented to the 
Clarksburg VA Medical Center (VAMC) in January 2003 because 
of a belief that he had diabetes.  The diagnoses included new 
onset diabetes mellitus, type II, and hypertriglyceridemia.  
He was prescribed gemfibrozil, 600mg, twice daily, for 
hypertriglyceridemia.  

In April 2003 the veteran returned to the Clarksburg VAMC 
with complaints of worsening muscle pain and arthralgia.  
Gemfibrozil was discontinued and an adverse drug reaction was 
reported to the pharmacy.  The diagnosis was drug-induced 
myopathy.  

The veteran underwent VA examination in October 2003.  The 
examiner noted that gemfibrozil is known to cause myopathy, 
and that this is a normal and well known side effect.  He 
opined that the veteran's myopathy was more likely than not 
caused by the gemfibrozil which was given for elevated 
triglycerides and cholesterol.  

At the July 2006 hearing, the veteran indicated he did not 
know that muscle pain was a side effect of gemfibrozil.  His 
representative stated that when he picked up the prescription 
he did not remember getting information regarding potential 
side effects, but that his wife said they were given a Xerox 
sheet that was very hard to read.  These statements raise the 
issue of whether the veteran gave informed consent to the 
medication.  

While the October 2003 VA examiner opined that the veteran's 
myopathy was caused by gemfibrozil, he did not opine as to 
whether myopathy was the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA, or due to an event not reasonably 
foreseeable.  The Board finds that a VA medical examination 
is necessary to provide an opinion regarding these questions.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Clarksburg VAMC to provide a 
copy of the notice of potential side 
effects that it furnished to veterans 
with prescriptions for gemfibrozil in 
January 2003.  The VAMC should also be 
asked to furnish any other evidence that 
it notified the veteran that myopathy was 
a known side effect of gemfibrozil.

2.  Schedule the veteran for a VA 
examination to determine whether 
myopathy, as a result of VA prescribed 
gemfibrozil, was caused carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA, or an event not 
reasonably foreseeable in prescribing 
that medication.  

The examiner should review the claims 
file and note such review in the 
examination report or in an addendum.  

In addressing the above question, the 
examiner should opine as to whether VA 
failed to exercise the degree of care 
that would be expected of a reasonable 
health care provider in rendering the 
treatment, or whether the treatment was 
rendered without the informed consent of 
the veteran.  

In determining events not reasonably 
foreseeable, the examiner should discuss 
whether any currently existing additional 
disability found on examination is 
considered by a reasonable healthcare 
provider to be an ordinary risk of 
gemfibrozil.  If such risk was known, the 
examiner should discuss whether it is the 
type of risk that a reasonable health 
care provider would have disclosed to the 
veteran.  

The examiner should provide a rationale 
for all opinions expressed.  

3.  After the above development is 
completed, readjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



